DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al (CN 103111732 translation PTO).
Sun discloses for claim 1: 1. A method of controlling a short circuit welding process(abstract), comprising: setting a heat target (¶¶15,25 predetermined base value current,fig 6) for at least a portion of a short state(fig 6,sc) ; monitoring output parameters (current ¶8 di/dt proportional dG/dt ¶¶12,25,voltage ¶14,time ¶11, fig 6, conductance G ¶12)during the short state(fig 6,¶¶15,20,28,31 detect voltage); calculating a measured heat from the measured output parameters(fig 3,4); comparing the measured heat and the heat target(¶¶28,29 compare regulate to predetermined basic value); adjusting a pinch current (current period to period,¶¶28,29)in a subsequent short state in response to at least one comparing from at least one previous short state(¶¶28,29 correspondingly gradually increase control to current according to change of conductance for neck stability keeping peak current pregnant, then after short circuit arcing tb continuously detecting arc voltage and correspondingly regulating current according to change of arc voltage until increased to 14 to 20 V and then keeping arc peak current ipaTC soon to reduce as small (lower)current for subsequent welding current at last, later arcing, welding current is gradually reduced to quiet short circuit, Figure 6, ¶30 ); and repeating these actions.(¶¶28,29 continuously detecting/monitoring, fig 6).

    PNG
    media_image1.png
    660
    416
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    511
    498
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    531
    580
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    418
    773
    media_image4.png
    Greyscale

A parameter of current is reduced to avoid splatter at least. In paragraphs 28 and 29, Sun  discloses that monitoring elapsed time until transition and transition current, comparing a function of the monitored elapsed time to transition and the transition current (G=i/u) in an expected value, adjusting the short state parameters of the subsequent short state and the arc state parameters of the subsequent arc state based on at least one or more past comparisons to achieve a desired change in the subsequent short state transition current, increases the current in the arc state to a peak arc current magnitude iparc and reduces current in the arc state to a background current magnitude ib.


2. The method of claim 1, wherein the adjusting the pinch current comprises increasing the pinch current when the measured heat is greater than the heating target(¶¶28,29 increases the current in the arc state to a peak arc current magnitude iparc and reduces current in the arc state to a background current magnitude ib,fig 6).
Sun discloses first making a corresponding gradual increase regulation of the welding current according to the change of the loop conductance G during a short circuit (tscl and ta) where the liquid neck gradually courses to stabilize the formation of the liquid neck from splashing or being frozen.  Secondly, the short peak current ipsc is maintained at mid short (ta and tc) where the neck growth is stabilized to provide sufficient electromagnetic contraction force for the droplet neck. A corresponding decrease regulation of the current energizing the short load according to the change in the loop conductance G is made later in the short circuit (tc and tsc2) where the neck tapers so that the welding current from the end of the short-circuit is regulated to a preset base current ib so that the liquid neck breaks calmly at the time tsc2 at the end of the short-circuit This effectively avoids splattering or freeze (which discloses the short state parameters regulating subsequent short state). Then in early arcing after the short-circuit ends (tsc2 and tb), arc voltage is continuously detected and welding current is adjusted according to change in the art voltage until after the art voltage has increased to 14 to 20 V.  That is, when the possibility of arc being accidentally short-circuited is eliminated, the welding current is converted to an arc peak large current iparc. Then again during the mid-period (tb to td) the peak large current iparc is maintained to promote formation of drips to provide more time for the subsequent weld current to decrease to small or low currents, drip sag to stabilize and puddle to settle down. This ensures contact infusion of drips with the puddle.  The welding current is gradually reduced into the short-circuit phase Tsc (disclosing short state parameters regulating subsequent short state) during the last period (td and tsc1).
4. The method of claim 1, wherein the adjusting the pinch current comprises decreasing the pinch current when the measured heat is less than the heating target (¶¶28,29 increases the current in the arc state to a peak arc current magnitude iparc and reduces current in the arc state to a background current magnitude ib,fig 6).

5. The method of claim 4, wherein the decreasing the pinch current increases a time in a clear phase following a pinch phase corresponding to the pinch current(¶¶28,29 stable and quiet bath to provide more time).

6. The method of claim 1, wherein setting the heat target comprises at least one of setting a preset heat target, a user set heat target, or a process set heat target(¶¶28,29 compare regulate to predetermined basic value).

7. The method of claim 1, wherein setting the heat target comprises adjusting the heat target in response to a past cycle. See the rejection of claim 1,2. The heat target is adjusted based upon a past cycle.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murakami et al (CN 102441728 translation PTO).
Murakami discloses for claim 8: 8. A system for short circuit welding process(abstract,fig 1), comprising: a power circuit 3, disposed to receive a power signal 2 and provide a welding output (abstract), and having a control input (¶17 from 4 to switch 5) ; a feedback circuit (¶18, fig 1, current detector 9,voltage detector10), connected to the power circuit and having a feedback output responsive to at least output current and output voltage during the short state (¶¶18 voltage, current,14 short circuit); a controller (4 unit and 16 external controller,fig 1), having control outputs connected to the control input (fig 1, 4 output arrow, 16 arrow in and out), and having a feedback input (fig 1, 4 output arrows) connected to the feedback output (from detectors 9,10), wherein the controller includes a short state module (controller 4,¶14 short and arc state modules ,17 memory, ¶26 both short and arc modules) configured to provide a plurality of short state parameters (¶¶26,23,14 repeatedly), and an arc state module (4,17 ¶¶14,26 both short and arc modules)configured to provide a plurality of arc state parameters(¶¶26,23,14), wherein the short state module includes a measured heat module (voltage detector 10, controller unit 4 connected thereto,16 ¶21) configured to receive as an input the feedback output (¶26,fig 1,4 receives input from 10,9)and configured to provide a measured heat output of at least a portion of the short state(¶26 increase or decrease in voltage,fig 1); wherein the short state module includes a comparison module (16 compares ¶21) configured to compare a desired heat target (¶¶25-26 predetermined value in storage 17,¶34)and a function (detector 10 voltage)of the measured heat output(¶¶25-27 comparison of parameter with predetermined value for short circuit); and wherein the short state module is configured to provide the plurality (controller 4 with timer not shown measures each time ¶¶14,26,27 actual average voltage value in a short period) of short state parameters of a subsequent short state, (¶22 repeatedly control and command from 16), including adjusting (¶14 adjustment unit)a pinch current (current from period to period, ¶29 command current increases in short circuit period, ¶¶31,34,35 current increase next short circuit period) in the subsequent short state (¶¶31,34,35 current increase next short circuit period)in response to the output of the comparison module from at least one past short state(¶¶31,25 change next short,¶¶43,69). 

9. The system of claim 8, wherein the short state module is configured to adjust the pinch current by increasing the pinch current when the measured heat is greater than the heating target.(¶26)

10. The system of claim 9, wherein the short state module is configured to decrease a time in a clear phase (precedes arc phase)following a pinch phase corresponding to the pinch current by increasing the pinch current.(¶26 start/stop control 4 as each time and arc time are obtained, abstract “The adjustment unit adjusts an increase rate of a short circuit current in a short circuit generation period of next time according to at least one of the length of the short circuit generation period and the length of the arc generation period detected by the detection unit.”,¶41,58 short circuit time weighting,¶48time to change)

11. The system of claim 8, wherein the short state module is configured to adjust the pinch current by decreasing the pinch current when the measured heat is less than the heating target.(¶26)

12. The system of claim 11, wherein the short state module is configured to increase a time in a clear phase following a pinch phase corresponding to the pinch current by decreasing the pinch current.(¶26 start/stop control 4 as each time and arc time are obtained, abstract “The adjustment unit adjusts an increase rate of a short circuit current in a short circuit generation period of next time according to at least one of the length of the short circuit generation period and the length of the arc generation period detected by the detection unit.”,¶41,58 short circuit time weighting,¶48time to change).

13. The system of claim 11, wherein the short state module comprises a heat setting module configured to set the heat target by at least one of setting a preset heat target, a user set heat target, or a process set heat target(17, ¶¶25-26 predetermined value in storage 17,¶34).

14. The system of claim 11, wherein the short state module comprises a heat setting module configured to set the heat target by adjusting the heat target in response to a past cycle(¶¶26,41,48,58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 103111732 translation PTO) in view of Murakami et al (CN 102441728 translation PTO).
3. The method of claim 2, wherein the increasing the pinch current decreases a time in a clear phase following a pinch phase corresponding to the pinch current.
The claim differs in decreasing time to increase pinch current.
Murakami teaches time as a parameter to adjust current for next period .(¶26 start/stop control 4 as each time and arc time are obtained, abstract “The adjustment unit adjusts an increase rate of a short circuit current in a short circuit generation period of next time according to at least one of the length of the short circuit generation period and the length of the arc generation period detected by the detection unit.”,¶41,58 short circuit time weighting,¶48time to change).
The advantage is stable short circuit and arc state.
The references are in the same field of endeavor and reasonable pertinent to the claimed problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun by adjusting time of current or pinch current of or from repetitive amounts for stable short circuit and arc state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761